 14DECISIONSOF NATIONALLABOR RELATIONS BOARDWeinacker Brothers,Inc.,andLorenzoMatthews,HarryW. Wright,Local 458,Retail Clerks Inter-nationalAssociation,AFL-CIO,and ElizabethAnn Boyette,Donald Harris,JackWillis SmithandLocal 458,RetailClerksInternational As-sociation,AFL-CIO,ChargingParties.Cases15-CA-2486-1, et al., 15-CA-2486-15, et al.,and 15-CA-2501June 28, 1967SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn June 25,1965, the National Labor RelationsBoard issued a Decision and Order in the above-en-titledproceeding,'finding,inter alia,that theRespondent had unlawfully discharged certainnamed employees and directing the Respondent tomake these employees whole for any loss ofearnings resulting from the discrimination againstthem. On June 28,1966, the United States Courtof Appeals for the Fifth Circuit entered its decreegranting the Board's petition for summary enforce-ment of its Order.2On December 2, 1966,the Regional Director forRegion 15 issued a backpay specification andnotice of hearing,and on January 10, 1967, theRespondent filed an answer. On January31, 1967,pursuant to notice, a hearing was held before TrialExaminer John P.von Rohr. Briefs were filed withthe Trial Examiner by the General Counsel and theRespondent. In his brief,theGeneral Counselmoved to amend the backpay specification bywithdrawing his admission that employee Boyettehad been physically incapacitated for a portion ofthe backpay period,thereby increasing her backpayclaim.Thereafter,the Respondent filed a motion tostrike the proposed amendment.On April 17,1967, the Trial Examiner issued hisDecision on Supplemental Backpay Proceeding, at-tached hereto,inwhich he(a) denied the GeneralCounsel'smotion to amend the backpay specifica-tion; (b) found without merit Respondent's conten-tions regarding elimination or reduction of thebackpay of Burgess, Dortch,Etheredge, andTurner on the ground that they did not makereasonable efforts to find employment and/or in-curred willful losses of earnings;and (c)recom-mended that the Respondent be required to payspecified amounts of backpay to these and otherdiscriminatees in accordance with the backpayspecification and the parties'stipulations at thehearing. Thereafter,the General Counsel filed ex-ceptions to the Trial Examiner'sDecision and asupporting brief,and the Respondent filed cross-ex-ceptions and an answering brief.166 NLRB No. 4Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,theexceptions,cross-exceptions, and briefs, and the entire recordin this case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Exam-iner.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Respondent, Weinacker Brothers, Inc.,Mobile, Alabama, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.1153 NLRB 459.2N.L R B. v. We,nackerBrothers, Inc,No. 235103We hereby correct the Trial Examiner's inadvertent reference to em-ployee Burgess as "Boyette," in the third paragraph under the sectionentitled "Sadie Burgess "TRIAL EXAMINER'S DECISION ON SUPPLE-MENTAL BACKPAY PROCEEDINGJOHN P. VON ROHR, Trial Examiner: On June 25,1965, the Board issued its Decision and Order in theabove-entitled proceeding (153 NLRB 459) finding thatthe Respondent had,inter alia,unlawfully discriminatedagainst 11 employees. The Order of the Board was en-forced by the United States Court of Appeals for theFifth Circuit on June 28, 1966. Thereafter, a controversyhaving arisen over the amount of backpay due the dis-criminatees, theRegionalDirector for Region 15,pursuant to authority conferred upon him by the Board,on December 2, 1966, issued a backpay specification. Nobackpay is alleged to be due W. J. Williams, one of thediscriminatees.On January 10, 1967, the Respondentfiled an answer in which it admitted the amounts allegedto be due employees Burl Dock, Donald Harris, LorenzoMatthews, Jack Smith, and Harry Wright. Accordingly,it is found that the amount of backpay owing each of theseemployees is as specified in the backpay specification.The amounts due each of these employees are set forth inthe Recommended Order herein. As to the other em-ployees, these being Elizabeth Boyette, Sadie Burgess,Cleveland Dortch, Marguerite Etheredge (Oswald), andMildredTurner (Leigh), the Respondent's answerdisputes the Board's determination of gross backpay andinterim earnings and further alleges that these claimantshave incurred willful losses of interim earnings.Pursuant to notice, a hearing was held before me onJanuary 31, 1967. Briefs have subsequently beenreceived from the General Counsel and the Respondent WEINACKERBROTHERS,INC.15and they have been carefully considered.' Upon the en-tire record in this proceeding and from my observation ofthe witnesses, I hereby make the following:I.FINDINGS OF FACT AND CONCLUSIONSUnless otherwise noted, the facts and compilationshereinafter set forth are predicated upon agreementreached by the parties during the course of the hearingwith respect to the gross backpay and interim earnings ofthe various discriminatees whose cases are discussedbelow. All issues raised by the parties at the hearing or intheir briefs concerning the amount of backpay due any ofthese employees is appropriately noted and resolved inmy discussion below.In view of the Respondent's contention that the in-dividuals discussed below have incurred willful losses ofinterim earnings, I permitted the Respondent to examineeach of them in furtherance of such assertion. AlthoughIoverruled the General Counsel's objection to thisprocedure, he cooperated in this matter by making eachof these employees available as witnesses at the hearing.2Elizabeth BoyetteBoyette's backpay period runs from March 16, 1964,to December 15, 1964.3 It is undisputed that Boyette isentitled to new backpay in the sum of $15 for the firstquarter and that no backpay is due her for the third andfourth quarters.With respect to the second quarter, the backpayspecification issued by the General Counsel states:"Boyette was physically incapacitated for work from5/11/64 through remainder of this quarter. No claim forbackpay is made for this period." In accordance with thisstatement, the form "Computation of Backpay" reflectsthat the total gross backpay due Boyette for the secondquarter is $253.4 Taking into account the undisputed in-terim earnings of Boyette during this period, the netbackpay thus due Boyette for the second quarter isreflected as follows:Gross backpay$253.00Interimearnings137.34Quarterly net backpay$115.66The dispute as to the amount of backpay due Boyettefor the second quarter arises from the General Counsel'sposthearing attempt to amend the backpay specificationfor this particular period. In this regard, it is preliminarilynoted that Boyette was put on the stand and questionedby the Respondent concerning the matter of her interimearnings.During the course of this testimony, Boyettetestified that she took certain steps to obtain employmentimmediately after her discharge by the Respondent onApril 29, 1964. Based upon this testimony, the GeneralCounsel asserts in his brief: "It is contended that she[Boyette]was in the labor market during the secondquarter of 1964 and is entitled to $408.66 in backpay forthat quarter." In furtherance of this contention, theGeneral Counsel attached to his brief an amended com-putation of backpay for the second quarter. The sum of$408.66 alleged as the net backpay due Boyette was ar-rived at by amending the quarterly total of gross backpayfrom $253 to $546. In other words, the General Counselnow seeks to abandon the allegation on the originalbackpay specification that Boyette was physically in-capacitated from May 11, 1964, through the remainder ofthe second quarter, and instead seeks to amend thespecification so as to claim full backpay, less interimearnings, for the entire second quarter.Following receipt of the General Counsel's brief, theRespondent filed a motion to strike in which it opposestheGeneral Counsel's attempt to amend the backpayspecification in the manner indicated above. Under all thecircumstances of this case, I find merit to Respondent'sopposition to the General Counsel's proposed amend-ment. As previously indicated, the backpay specificationspecifically puts Respondent on notice that no backpaywas being claimed from May 11, 1964, to the end of thesecond quarter by reason of the admitted fact thatBoyette was physically incapacitated during this period.If the General Counsel was taken by surprise withBoyette's testimony during this hearing to the effect thatshe was not incapacitated during this period, the door wasstill open for him to modify or amend the backpay specifi-cation by giving appropriate notice to the Respondent.This he failed to do. In fact, when the General Counselundertook to question Boyette further concerning thisaspect of her testimony, the Respondent interrupted andraised a question as to whether he was attempting to alterthe allegation that Boyette was incapacitated as of May11.To this the General Counsel's representativeresponded, "No, we are not going to proceed any furtherthan that."Under the circumstances, this statementclearly was tantamount of a disclaimer by the GeneralCounsel of any intention to amend the backpay specifica-tion. I have no reason to doubt Respondent's assertionthat it relied on this representation.5 Moreover, and uponthe entire record in this case, I am satisfied and find thatthe alleged factual basis upon which the General Counselnow seeks to amend the backpay specification was notIOn March 8, 1967, the Respondent filed a motion to strike certainaverments in the General Counsel's brief. Since there is no provision inthe Board's Rules and Regulations providing for a motion of this nature,the said motion is hereby denied. However, I have considered the conten-tions and arguments of the Respondent as set forth therein and havedisposed of them in the substantive findings in this DecisionI also hereby grant the General Counsel's unopposed motion to correctthe record transcript herein. Said motion is dated February 28, 1967, andhas been made part of the formal file in this proceeding2 It was Respondent's assertion,as raised in its answer,that these em-ployees incurred willful loss of interim earnings by failing to make adiligent search for interim employment, and/or by failing to accept offersof suitable employment, and/or by failing to register with the appropriateGovernment employment agency. As to Respondent's right to examinethe discnminatees under these circumstances, seeN.L.R.B. v. MastroPlastice Corp,354 F.2d 170 (C A 2)1The Board found that Boyette was discriminatorily discharged onApril 29, 1964. However, the Board also found that Respondent dis-criminatorily reducedBoyette'sworking hours during the periodbeginningwith the week after the election (the election was held on March9, 1964), until the date of her discharge.4Although the backpay specification initially reflected this amount tobe $259 50, the figure $253 was arrived at by stipulation of the parties atthe hearing5Thus, Respondent states in its brief, "Had we been aware thatGeneral Counsel would changehis positionwith regard to the commence-ment of Boyette's disability, we surely would have explored the matterfurther." 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDfully litigated at the hearing.6 In voew of all the foregoing,I shall therefore deny what I construe as a motion by theGeneral Counsel to amend the backpay specification inthe manner heretofore indicated.In view of all the foregoing, I find and conclude thatElizabeth Boyette is entitled to total backpay in the sumof $130.66.7Sadie BurgessIt is undisputed that the backpay period for Burgessbegins on January 19, 1964, and ends on December 16,1964.8Burgess had been employed as a cashier in Respond-ent's drug department prior to her discharge. Aside frominterim earnings of $55.00 while employed with Respond-ent during the first quarter, the sole other interimearnings of Burgess was obtained while employed withSolmica of the Gulf Coast for approximately 9 weeks dur-ingweeks during the period September throughNovember 1964.9The uncontroverted and credited testimony of Burgessreflects that she made a diligent search for employmentthroughout the backpay period. Following her dischargeshe registered with the State empolyment office andthereafter was in weekly contact with this agency. Theonly referral made by this agency was to the Mobile Cigarand Tobacco Company. However, this employer did nothire her upon her application. Boyette registered with twoprivate employment agencies-Long's and Snelling &Snelling. She credibly testified that on several occasionsrepresentatives of these agencies were about to refer herto job vacancies, but retracted from doing so upon ascer-taining that her age disqualified her for employment withthe prospective employers involved. Indeed, Boyette,whose age was 42 at the time of this hearing, found herage to be a serious handicap in obtaining employment. Onone occasion she answered a help wanted ad at NationalFood Stores but was rejected because she was over theage of 35. Boyette testified that on otheroccasions shelowered her age when applying for jobs, but that this wasto no avail. That Boyette made an earnest effort to obtainemployment is evidenced by her controverted andcredited testimony that she applied at the following drugand/or department stores; Nixon's Drug Store, BrownsDrugs, Walgreens, Hammel's, Nisner's, Frickes Drugs,Albright andWoods, Atlantic Mills, John'sBargainStores, Foodtown, and National. She was unsuccessful6Although Boyette admittedly was incapacitated during the thirdquarter, it appears that thecommencementof Boyette's disability hingesupon the date when she entered the hospital Assuming that she enteredthe hospital on only one occasion, Boyette herself was not certain of theexact date when this occurred. Moreover, absent any notice of GeneralCounsel's intention to amend the specification, it cannot be said thatRespondent was afforded due opportunity to test Boyette's credibility asto this aspect of her testimony.Itmay be noted also that the General Counsel's belated attempt toamend the specification does not afford the Respondent opportunity to filean answer admitting or denying the amount of gross backpay now allegedby the General Counsel to be due Boyette for the entire second quarter.This much is required under Sections 102 53 and 102 54 of the Board'sRules and Regulations As the matter now stands, there is no proof as tothe wages Boyette would have earned had she remained in Respondent'semploy during this period.9Respondent's brief reflects that it has abandoned any claim thatBoyette incurred any willful loss of interim earnings.In any event, therecord establishes that Boyette took diligent steps to seek employment atall times that she was available for work, and I so find.in obtaining employment with any of these employers. Inview of the foregoing extensive efforts of Boyette to ob-tain employment, I reject Respondent's contention, asstated in its brief, that "Mrs. Burgess could have obtainedemployment during this period of high employment whenall employers were looking for experienced help." Ac-cordingly, I conclude that Respondent has failed to carrythe burden of establishing that Boyette failed to makereasonable efforts to obtain suitable employment or thatshe incurred any willful loss of earnings. 10Based upon the stipulation of the parties at the hear-ing." 11The following are the pertinent computationswith respect to Burgess: 121st QuarterGross backpayInterim earningsQuarterly net backpay$400.0055.00$344.502d Quarter-Gross backpay$520.00Interim backpaynoneQuarterly net backpay$520.003d QuarterGross backpay$533.35Interim earnings73.12Quarterly net backpay$460.234th QuarterGross backpay$512.67Interim earnings195.00Quarterly net backpay$317.67Cleveland DortchThe backpay period for Cleveland Dortch, whoworked for the Respondent for 7 years as a service sta-tion employee, runs from April 24, 1964, to September30, 1964.Although the record reflects that Dortch had no interimearnings, the uncontroverted testimony of this employeereflects that he made a diligent search for employmentthroughout his backpay period. He registered with theState employment agency immediately after his dis-charge and thereafter checked back with it at least oncea week. He filed an application with the InternationalPaper Company, which was the only job referred to himby this agency, but failed to pass an aptitude test andtherefore was not hired. The record reflects that Dortchalso personally filed applications with the following com-panies: Alabama Drug Dock, Scott Paper Co., Sears &9Although Burgess was not discharged until February 3, 1964, theabove backpay period also takes into account the finding of the Board thatRespondent discriminatonly reduced her hours of work about 2 monthsprior to her discharge.9The interim earnings of Solmica totaled $323 62 She was terminatedfrom this job in November'° It is well settled that the such burden of proof must rest with theRespondent SeeNew England Tank Industries, Inc.,147 NLRB 598,and cases cited in fn 1 1 therein.11The Respondent entered into this stipulation, as it did with respect tothe other employees whose cases are discussed herein,subject to its rightto prove a willful loss of interim earnings12The computations in General Counsel's brief reflect that he nowseeks a sum of $9 58 net backpay in addition to the net sum which hestipulated to at the hearing Since this is not in accord with the stipulationreached at the hearing,his unfounded claim for this additional amount isrejected. WEINACKERBROTHERS,INC.17Roebuck, Courtlands,Lord'sTire and Supply, andseveralwarehouses inMobile. In addition, Dortchtestified that he soughtwork at 15or more service sta-tions in Mobile and Pritchard,Alabama.In contending that Dortch should be awarded nobackpay because he did not make a diligent search foremployment,Respondent asserts in its brief that"it is im-possible that a filling station employee who wanted workinMobile during the summerof 1964could have obtainedit."However,theRespondent has not shown the ex-istence in the vicinity of any sources of actual or potentialemployment for one inDortch's position which he shouldhave explored but did not.Neither is there any evidencethat Dortch ever rejected any suitable offer of employ-ment.Accordingly,and in view of Dortch's testimonyaforesaid,I find that Respondent has not shown thatDortch incurred any willful losses of earnings.Upon the stipulation of the parties at the hearing, thefollowing reflects the backpay due Dortch: 132d QuarterGross backpay$504.17Interim earningsnoneQuarterlynet backpay$504.173d QuarterGrossbackpay$284.17Interim earningsnoneQuarterlynet backpay$284.17Marguerite Etheredge(Oswald)Etheredgewas discharged from her position as cashierinRespondent'sgrocery departmenton January 13,1964. Her backpayperiodruns from the latter date untilApril 19, 1964.Her interim earningsconsist of $20 whichshe earnedwhile employed at Long's Grocery for 2 daysduring the second quarter,and of $205.34 while em-ployed at theShamrockLaundry & Cleanersduring thethird quarter.Based upon the credited and uncontrovertedtestimonyof Etheredge,I am persuadedand findthat she made anearnestand diligentefforttoseekemploymentthroughouther backpay period. This employee, who was43 years old at thetime of her discharge, registered withthe State employment service in latter January 1964 andthereafter returned to this agency once or twice eachweek.14She alsofiled an application with Long's, aprivate employment.agency,but wasnever given a refer-ral since she was not qualifiedto fill thesecretarial andbookkeepingtypepositionswhichwere the principalsource of job openingshandled by thisagency. More im-portantly, the creditedtestimonyof Etheredgerevealsthat during the entirebackpay periodshe engaged in anextensiveeffort toobtain workby personallymaking nu-merous applicationswithemployerswho employed per-sonnel with her job qualifications.The variouscompanieswith whom she made such application included the fol-lowing:The FairStore,Eddie's Pawn Shop,B. & H., Al-brightand Wood, Creighten Towers,Namis PackingCompany, Whitehurst,Merchant's Supply,S.H. Kress,theReganCompany,the Record Shop,Food Town,John's Bargain Store,and Kwick Check.13 I will deny the General Counsel's unsupported claim in his brief thatDortch is entitled to more backpay than that reflected in the stipulationreached at the hearing.The General Counsel seeks a net total of $792,whereas the agreement of the parties shows this amount to be $788.34.14As to her efforts to seek employment immediately after herdischarge,Etheredge credibly testified,"I first went around to differentThe Respondent has offeredno evidencewhatsoeverto indicatethe availability of any suitablejob openings forwhichEtheredgeshould have made application but didnot. Inview of this andthe foregoing testimony ofEtheredge concerning her diligenteffortsto obtain em-ployment,IrejectRespondent'scontention thatEtheredge"did not make a sincereeffort toget work." Ifurther rejectthe suggestion made in Respondent's briefthatany failure of Etheredgeto obtainwork was"because she did notfeelwellenough to work."Etheredge credibly testified thatshe was in good healthat all timesduring the backpay periodexceptfor a 6-dayperiodinMarch 1964,atwhich time she was in-capacitated due to a back ailment.The General Counselhas excepted this periodin the backpay specification andmakes no claimfor backpay for these 6 days.Upon the stipulation of theparties at the hearing, thefollowing reflectsthe backpaydue Etheredge:1st QuarterGross backpay$403.80InterimearningsnoneQuarterly net backpay$403.802d QuarterGross backpay$524.94Interim earnings20.00Quarterly net backpay$504.943d QuarterGross backpay$546.92Interim earnings205.34Quarterly net backpay$341.564th QuarterGross backpay$18.74Interim earningsnoneQuarterly net backpay$18.74Mildred Turner (Leigh)Mildred Turnerwas employedby theRespondent asheadcashier inthe grocerydepartment.Her backpayperiod beginson February 10, 1964, the date of herdischarge,and endsAugust 4, 1964.Notwithstanding that Turner did not have any interimearnings, the recordestablishesthat thisemployee did notincur any loss of willfulearnings duringher backpayperiod. Thus,the credibleand uncontrovertedtestimonyof this employeereveals thatduringthisperiod she at-tempted to obtainwork, albeitunsuccessfully,with thefollowing employers:Greers,the SpringhillLaundry, Na-tional Food,Food Town,Delchamp,A & P, Constan-tine'sRestaurant,Kwick Check,and theFive and TenCent Store. Afterher discharge,Turneralso registeredwith the State employmentservicebut was not referredto any jobs by this agency.As inthe casesof the otheremployees heretoforediscussed,Respondent has notshown theexistence ofany actualor potential employmentwhich Turner shouldhave explored but did not.Accordingly,and in view ofthe extensiveeffortsmadeby Turnerto obtain employ-ment duringher backpayperiod,Ifind no merit inRespondent's contentionthatshe incurred a willful lossof interim earnings.places asking for ajob I couldn't get it so I decided I would go to theunemployment place." In view of this credited testimony, I do not believethat Etheredge should be penalized for not registering with the State em-ployment serviceuntil 2 weeksor so after her discharge 18DECISIONSOF NATIONALUpon the stipulation of the parties at the hearing, thefollowing reflects the backpay due Mildred Turner: 151 st QuarterInterim earnings$190.67Quarterlynet backpaynoneTotal$190.672d QuarterInterim earnings$572.0016Quarterlynet backpaynoneTotal$572.003d QuarterInterim earnings$227.33Quarterlynet backpaynoneTotal$227.33RECOMMENDED ORDERUpon the basis of the foregoing findings of facts andpursuant to Section 10(c) of the Act, I shall recommend15Turner admittedly was incapacitated from February 10 to 28, 1964This period has been excepted from the computations set forth below.LABOR RELATIONS BOARDthat Respondent Weinacker Brothers, Inc., its officers,agents, successors, and assigns, shall pay to the em-ployees named below the amounts set forth opposite theirnames with interest at 6 percent per annum, computed inthe manner set forth inIsis Plumbing & Heating Co.,138NLRB 716, less the tax withholdings required by Federaland State laws.Elizabeth Boyette$ 130.66Sadie Burgess1,642.40Burl Dock370.00Cleveland Dortch788.34Marguerite Etheredge (Oswald)1,269.04Donald Harris446.85Lorenzo Matthews145.98Jack Smith743.48Mildred Turner (Leigh)990.00Harry Wright144.5216The $572shown here is in accordance with the parties'stipulation.Respondent's brief erroneously reflects this figure to read$500 72.